Order entered September 4, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00859-CV

                              THERESA BARNETT, Appellant

                                               V.

                         DAVID S. CROCKETT, ET AL., Appellees

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-00136

                                           ORDER
       Before the Court is appellant’s September 3, 2014 “notice of appeal” in which she

complains of the trial court’s August 13, 2014 order sustaining two contests to her affidavit of

inability to pay and the trial court’s August 28, 2014 order denying her amended motion to strike

the August 13th order. We construe the notice of appeal as a motion pursuant to Texas Rule of

Appellate Procedure 20.1(j)(1) and ORDER Renee Carroll, Official Court Reporter of the 116th

Judicial District Court, to file the record of the August 5, 2014 indigency hearing. See TEX.

R. APP. P. 20.1(j)(1),(3). We further ORDER Dallas County District Clerk Gary Fitzsimmons to

file a supplemental clerk’s record containing a copy of any order granting appellant leave to file

an “updated” or “new” affidavit of indigence. If no such order can be located, Mr. Fitzsimmons

shall notify the Court in writing. The requested reporter’s and supplemental clerk’s record, or
written verification, shall be filed no later than September 8, 2014 and without advance

payment of costs. See id. 4.1, 20.1(j)(3). No extensions will be granted. See id. 20.1(j)(4).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Tonya Parker, Presiding Judge, 116th Judicial District Court; Ms. Carroll; Mr.

Fitzsimmons; and all parties.




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE